DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities: in the last line, “material configured” should be “material is configured”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “A method of using the packaging material…as a packaging material for heat sterilization treatment.” The claim, however, does not recite any steps involved in the process. Without any active, positive steps the claim is indefinite because it is not clear how this process is actually practiced. 


Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 2007/0042206).
Regarding claims 1-2:
Niwa discloses polyamide-based multilayer films [0001]. In one embodiment, the film comprises at least three layers in the order of polyamide layer/saponified ethylene-vinyl acetate copolymer 
Regarding claim 3:
Niwa teaches the two (aliphatic) polyamide layers can comprise different compositions [0040].
Regarding claim 4-5:
The order of layers described above meets the limitation of the present claims.
Regarding claim 7:
Niwa teaches coextruding the film [0044].
Regarding claims 8-9 and 12:
Niwa teaches the film can be packaging used with boiling-water/retort sterilization [0048].


Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al. (US 2010/0086755).
Regarding claims 1 and 6-7:
Sumi discloses multilayer structures [0001]. Example 1 provides a co-extruded structure comprising the following layers with the noted materials in order [0041]:
Heat seal layer – polypropylene [0042]
Adhesive layer – modified polyolefin [0046]
Inner barrier layer (A) – MXD6 nylon (i.e., a semi-aromatic polyamide) [0043]
Oxygen absorbing layer (B) – a thermoplastic resin having a carbon-carbon double bond derived from a conjugated diene [0045]
Outer barrier layer (C) – ethylene-vinyl alcohol (EVOH) copolymer [0044]

Regarding claims 8-12:
Sumi teaches the structures can be provided as a packaging bag for, e.g., food that undergoes boiling sterilization [0035; 0038; 0047]. The heat seal layer is the inside layer and the inner barrier layer (A) is closer to the inside than the outer barrier layer [0032; 0041].


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (WO 2016/039445).
Note: US 2017/0261133 is used as an English equivalent of WO ‘445. Citations refer to the US ‘133 document unless otherwise noted.
Regarding claims 1-4 and 7:
Nakamura teaches multilayer tubes [0001]. Example 1 provides a co-extruded structure comprising the following layers with the noted materials in order [0077; 0434; Table 1 on p40]:
Outermost layer – (A-1) polyamide 12 [0316-0317]
Outer layer – (B2-1) polyamide 6/66/12 [0334-0335]
Intermediate layer – (C-1) EVOH [0346]
Inner layer 1 – (B1-1) polyamide 6 [0330-0331]
Innermost layer – (D1-1) semi-aromatic polyamide [0347-0348]
Nakamura’s inner layer 1 corresponds to presently claimed thermoplastic resin layer (C), and Nakamura’s outermost layer or outer layer corresponds to presently claimed aliphatic polyamide layer (D).
Regarding claim 5:
Example 1 meets the requirements of the present claim under two interpretations. First, the Nakamura’s outermost layer and outer layer together can be considered to be the presently clamed aliphatic polyamide layer (D). Alternatively, Nakamura’s outer layer is encompassed by the present claim because the claims use inclusive language (“comprising”) and so remain open to features not specifically recited in the claim. 
Regarding claim 6:
Nakamura’s outermost layer also comprises an impact modifier that is a maleic anhydride-modified ethylene-propylene copolymer [0316-0317]. This is broadly considered to be a “polyolefin resin layer” as claimed.
Regarding claim 8:
There is no disclosure in Nakamura that the multilayer structure is for use in a heat sterilization treatment. However, the recitation in the claims that the multilayer structure is “for use in heat sterilization treatment” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Nakamura discloses a multilayer structure as presently claimed, it is clear this structure would be capable of performing the presently claimed intended use, i.e., in a heat sterilization treatment, as required in the above cited portion of the MPEP.
Regarding claims 9 and 11-12:
Nakamura teaches the tube can be used in a variety of applications for a variety of products that can be provided within the tube, and so is broadly considered a “packaging material configured to store a content therein” as claimed [0279-0280]. In Example 1, the innermost layer contains the semi-aromatic polyamide.
Regarding claim 10:
Nakamura also teaches Example 21 which comprises layers containing the same material in the same order as Example, but makes the innermost layer of Example 1 into inner layer 2 and provides a new innermost layer that comprises polyolefin [0469; Table 2 on p45]:

Outermost layer – (A-1) polyamide 12 [0316-0317]
Outer layer – (B2-1) polyamide 6/66/12 [0334-0335]
Intermediate layer – (C-1) EVOH [0346]
Inner layer 1 – (B1-1) polyamide 6 [0330-0331]
Inner layer 2 – (D1-1) semi-aromatic polyamide [0347-0348]
Innermost layer – (E-1) a fluorine-containing polyolefin [0408-0410]


Claim Rejections - 35 USC § 103
Claim(s) 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2007/0042206) in view of Sumi et al. (US 2010/0086755).
Regarding claims 6 and 10:
Niwa discloses a film comprising: aliphatic polyamide layer/EVOH layer/aliphatic polyamide layer/semi-aromatic polyamide layer, as well as packaging comprising the film as previously explained.
Niwa is silent with regard to a polyolefin resin layer that is an outermost layer of the film or an inner layer of the packaging.
For example, Sumi discloses multilayer structures for use as packaging [0001]. The films comprises a layer of polyolefin for heat sealing and moisture resistance properties [0030]. When in the form of a package, this layer is the innermost layer [0032].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add an outer heat seal layer of polyolefin to the film of Niwa to provide heat seal and moisture resistance properties, and further provide this layer as the innermost layer when the film is used as packaging.
Regarding claim 11:
Niwa is silent with regard to whether the semi-aromatic polyamide layer is closer to the content of the packaging than the EVOH layer.
Such constructions were known in the art. For example, Sumi’s Example 1 provides a co-extruded structure comprising an inner barrier layer comprising MXD6 (the same semi-aromatic polyamide taught by Niwa) and an outer barrier layer of EVOH [0041].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place the semi-aromatic polyamide layer as the inner barrier layer nearest the packaging content to provide barrier properties as known in the art.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 2010/0086755).
Regarding claim 2:
Sumi discloses multilayer structures as previously described. The examiner noted the structure of Example 1 which includes an oxygen absorbing layer (B) comprising a thermoplastic resin having a carbon-carbon double bond derived from a conjugated diene, which was considered to correspond to presently claimed thermoplastic resin layer (C) [0045].
Sumi, however, teaches any oxygen-absorbing resin can be used for this layer, including polyamide resins reacted with oxidizable reactants [0025]. Such polyamide resins include aliphatic polyamides [0026].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an oxygen-absorbing resin based on an aliphatic polyamide for the oxygen absorbing layer (B) because Sumi teaches such resins are suitable for use in such a layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787